  Case 3:20-cv-00392-RGJ Document 7 Filed 11/04/20 Page 1 of 3 PageID #: 21




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 LYNELL WILLIS JR.                                                                       Plaintiff

 v.                                                           Civil Action No. 3:20-cv-392-RGJ

 SOUTHERN ASSOCIATION OF THE
 SCHOOLS AND COLLEGES, et al.                                                         Defendants

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Lynell Willis Jr. filed a pro se complaint (DN 1). He also filed an application to

proceed without prepayment of fees (“application”) (DN 5). Upon review of the application, the

Court finds Plaintiff makes the financial showing required by 28 U.S.C. § 1915(a).

       IT IS THEREFORE ORDERED that the application (DN 5) is GRANTED.

       Because Plaintiff is proceeding without prepayment of fees, or in forma pauperis, this

Court must perform an initial review of the complaint pursuant to 28 U.S.C. § 1915(e)(2). For the

reasons that follow, the complaint will be dismissed.

                                                I.

       Plaintiff, who lists himself as a Kentucky citizen, filed this action on a “Complaint for a

Civil Case” form, alleging diversity jurisdiction. As Defendants, Plaintiff names the Southern

Association of the Schools and Colleges and Pamela Carvey, both in Decatur, Georgia. He alleges

that the amount in controversy is more than $75,000 because: “Messed up my [illegible] of vision

[and] nervous system, Accleration of education is inotation (slow) computerized (scantron) test

system has failed is blocked off from seeing school peers.” As his “Statement of Claim,” Plaintiff

alleges, “In 1988 two workers (female) of the Radcliff, Ky. courthouse removed some writings

from my Louisiana home. As I had written the Southern Ass. of the Schools [and] Colleges upon
  Case 3:20-cv-00392-RGJ Document 7 Filed 11/04/20 Page 2 of 3 PageID #: 22




reviewing I saw the signature of Pamela Carvey one written by guardian K. Willis.” As relief,

Plaintiff seeks the following:

       I ask the courts to polygraph and investagate Ms. Carvey, president [and] boards
       members of the S.A.O.T.S.C. on where they received the signatur, who input [and]
       generated the computerized signatur, ask Ms. Willis if she remebers writing, relieve
       Ms. Carvey. I ask for 100 million dollars in damages tax brackett messed up,
       schools projector messed up, is not passing.

                                                 II.

       Upon review under 28 U.S.C. § 1915(e), a district court must dismiss a case at any time if

it determines that the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B). A claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim

as frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. The Court finds that Plaintiff’s allegations meet this

standard.

       Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when

the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). The Court finds that Plaintiff’s

allegations meet this standard as well.




                                                  2
      Case 3:20-cv-00392-RGJ Document 7 Filed 11/04/20 Page 3 of 3 PageID #: 23




                                                 III.

         The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date:   November 4, 2020




cc:    Plaintiff, pro se
       Defendants
A961.005




                                                  3
